Citation Nr: 0830929	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-05 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to the veteran's service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 until 
March 1968.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2007 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida for additional development.  Prior to 
the August 2007 Remand, this matter was also before the BVA 
in August 2006 and remanded for additional notice and in 
February 2004 before being remanded for additional 
development.  This matter was originally on appeal from a 
November 2001 rating decision.   

The August 2007 BVA decision also denied reopening the 
veteran's claim for service connection for left hip and low 
back disorders as secondary to the veteran's service-
connected right knee disability.  However, it did reopen the 
claim for service connection for a left knee disorder, 
including as secondary to the veteran's service-connected 
right knee disability, which is the claim currently before 
the Board.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's left knee disorder is related to his active 
military service or his service-connected right knee 
disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left knee disorder, including as secondary to the veteran's 
service-connected right knee disability, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).





[Continued on the next page]  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran, including one in June 2001, that fully 
addressed all four notice elements and the June 2001 letter 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in February 2008, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
private medical records and other records.  The veteran 
submitted statements.  In addition, he was afforded a VA 
medical examination in February 2008.

The veteran has indicated that he desires a new VA 
examination, by essentially claiming that the quality of his 
examination was insufficient in a June 2008 statement.  
However, "competent medical evidence" is evidence that is 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).  The VA examiner has advanced 
medical training, experience, and had the opportunity to 
examine both the veteran and his claims file to provide a 
competent diagnosis and medical opinion concerning the 
veteran's condition.  See Cox v. Nicholson, 20 Vet. App. 563 
(2007) ("VA may satisfy its duty to assist by providing a 
medical examination conducted by one able to provide 
"competent medical evidence" under § 3.159(a) (1)."  Also 
finding that VA satisfied its duty to assist by providing a 
medical examination performed by a nurse practitioner).  The 
VA examiner was qualified through education, training, and 
experience to offer competent medical evidence.  Therefore, 
the Board finds that the examination and associated opinion 
is adequate for a proper adjudication of the appeal.  The 
examiner addressed the questions noted in the remand.  As a 
result, an additional examination is not warranted.
  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Merits of the Claim

The veteran essentially contends that he has a left knee 
disorder due to his having to favor one knee due to his 
service-connected right knee disability.  

The veteran's service treatment records are silent as to a 
left knee injury or treatment for a left knee disorder, 
although there are numerous records of treatment for the 
right knee.  His April 1967 enlistment examination did not 
note a left knee disorder and found his lower extremities to 
be normal.  A January 1968 Report of Medical Board found him 
go have an internal derangement of the right knee that did 
not exist prior to entry and passive aggressive personality, 
which existed prior to entry.

The record indicates that the veteran continued to receive 
treatment for his service-connected right knee following 
service; however, the record does not indicate that he sought 
treatment for a left knee disorder for years following 
service.  
A January 1987 VA hospital (VAH) x-ray record noted that the 
veteran complained of left knee pain for two years.  The 
record found the left knee to be essentially negative, except 
for barely detectable degenerative changes.  An August 1989 
private x-ray, from Dr. L.G., noted that his left knee was 
negative for significant bone or joint abnormality.  A May 
1991 VA outpatient treatment record noted that the veteran 
was service-connected for his right knee and complained of 
pain in his left knee.  The record generally indicates that 
the veteran has complained of and received treatment for left 
knee pain.

A VA examination was provided in February 2008, which 
included a copy of the claims folder.  The veteran reported 
that his left knee pain began in the mid-1980s and that he 
had swelling from time to time and pain, which was constant 
with variations.  He reported use of a cane, but mainly due 
to his right knee.  He reported no special treatment for the 
left knee or flare ups. 

The examiner found the veteran to walk with a slight limp 
favoring the right leg.  The examiner could diagnose no 
objective active disease in the left knee and x-rays were 
normal.  The examiner noted that additional x-rays and a MRI 
were ordered, but that based on the evidence at that time, it 
was less likely as not that the left knee pain was caused or 
aggravated by his military career or his service-connected 
right knee problem.

An addendum was attached to the February 2008 VA examination 
in March 2008.  The examiner noted that an MRI of the left 
knee revealed the presence of chondromalacia of the left 
patella.  The examiner further noted that the veteran's left 
knee pain started a number of years after his service and 
that there was no specific injury recorded in the military.  
The examiner also noted that the amount of involvement of 
patella chondromalacia in the left knee of a 60 year old man 
is to be expected at that age.  Thus, the examiner opined 
that it was less likely as not that the veteran's left knee 
disorder was caused by or aggravated by his military service 
or his service-connected right knee disability.

The only other evidence provided as to the veteran's claim is 
his belief that his left knee disorder developed due to his 
service-connected right knee disability.  Although the 
veteran can provide testimony as to his own experiences and 
observations, the factual question of if the veteran's left 
knee disorder can be attributed to his right knee disability 
is a medical question, requiring a medical expert.  The 
veteran is not competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  

Although the evidence clearly indicates that the veteran 
presently has a left knee disorder, with a history of 
complaints and treatment, the evidence does not clearly 
demonstrate, with any degree of certainly, that his left knee 
disorder was caused by his service or his service-connected 
right knee disability.  There is no showing that he had a 
left knee disorder in service or for years following service.  
There is also no other credible medical or lay evidence of a 
nexus between service and his currently diagnosed left knee 
disorder.  Furthermore, there is no probative medical or 
credible lay evidence to show that his left knee disorder was 
caused or aggravated by his service-connected right knee 
disability.  To the contrary, the February 2008 VA examiner 
found that it was less likely as not that the veteran's left 
knee pain was caused or aggravated by his military service or 
his service-connected right knee disability.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for a left knee disability, including as secondary 
to his right knee disability, is denied.   


[Continued on the next page] 
ORDER

Service connection for a left knee disorder, including as 
secondary to the veteran's service-connected right knee 
disability, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


